Case 1:19-cv-13450-RBK-JS Document 30 Filed 10/05/20 Page 1 of 2 PageID: 220




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  DARIUS HEIMER GITTENS,
                                                                     Civil Action
                 Plaintiff,                                    No. 19-13450 (RBK)(JS)

          v.
                                                            MEMORANDUM OPINION
  WILLIE J. BONDS, et al.,                                       & ORDER

                 Defendants.
       Before the Court is Plaintiff’s motion seeking: (1) sanctions; (2) entry of default; (3) an

extension of time to serve; and (4) a stay of Magistrate Judge Schneider’s scheduling orders. (ECF

No. 29). Turning first to Plaintiff’s request for entry of default, Plaintiff filed a motion for entry

of default on August 19, 2020, against all served Defendants, which is currently pending before

the Court. (ECF No. 25). On September 9, 2020, however, those Defendants filed their Answer.

(ECF No. 26). Accordingly, the Court will deny Plaintiff’s motion for entry of default, (ECF No.

25), and his request for entry of default, (ECF No. 29), as moot.

       Next, Plaintiff seeks sanctions to hold Defendants in contempt for: (1) failing to answer;

and (2) failing to provide him with a copy of their Answer. To the extent that Plaintiff seeks to

hold Defendants in contempt for failing to answer, it appears that Plaintiff believes that Defendants

violated the Federal Rules of Civil Procedure or a court order by failing, at the time, to respond to

his Complaint. No such order exists, however, and Defendants have no obligation to respond to

his Complaint.

       Plaintiff refers to the Court’s docket entries setting Defendants’ time to answer, but such

entries do not order or otherwise mandate an answer. If duly served defendants wish to risk an

entry of default and then default judgment for failure to respond to a complaint, that is their

prerogative.
Case 1:19-cv-13450-RBK-JS Document 30 Filed 10/05/20 Page 2 of 2 PageID: 221




          To the extent Plaintiff seeks to hold the served Defendants in contempt for failing to serve

him with a copy of their Answer, the Court will deny that motion. As discussed above, Defendants

have not violated any Order of this Court. Additionally, the Court notes that defense counsel

submitted a certification of service, indicating that he sent a copy of the answer to Plaintiff. (ECF

No. 26, at 19–20). In an abundance of caution, however, the Court will order Defendants to send

Plaintiff a copy of their Answer, by certified mail, return receipt requested, and to file proof of

mailing with the Court.

          As to the remainder of Plaintiff’s motion, such as his request for an extension of time to

serve, request to stay scheduling orders, and Plaintiff’s failure to receive a copy of those orders,

the Court will defer to Magistrate Judge Schneider.

          Accordingly, it is on this 5th day of October 2020,

          ORDERED that Plaintiff’s motion for sanctions, (ECF No. 29), is DENIED; and it is

further

          ORDERED that Plaintiff’s motion for clerk’s entry of default, (ECF No. 25), and request

for entry of default, (ECF No. 29), are DENIED AS MOOT; and it is further

          ORDERED that Defendants shall send Plaintiff a copy of their Answer, by certified mail,

return receipt requested, and file proof of mailing with the Court, within ten (10) days of the date

of this Order; and it is further

          ORDERED that the Clerk of the Court shall send a copy of this Memorandum Opinion

and Order to Plaintiff by regular U.S. mail.

                                                        s/Robert B. Kugler
                                                       ROBERT B. KUGLER
                                                       United States District Judge




                                                   2
